                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

BEATRICE KOON, as mother and        :
next friend of Elijah Glay,
et al.                              :

     v.                             :   Civil Action No. DKC 17-2799

                                    :
PRINCE GEORGE’S COUNTY, MD,
et al.                              :

                          MEMORANDUM OPINION

     Prince    George’s   County,   Prince   George’s   County   Police

Department and Corporal Tavarras Edwards (“Defendant Edwards”)

(collectively, “Defendants”) filed a motion for summary judgment

in this civil rights action on March 15, 2018.          (ECF No. 44).

Defendant’s motion was granted in part and denied in part in a

memorandum opinion and order issued on March 22, 2019.       (ECF Nos.

48 & 49).     The motion was denied as to Plaintiffs’ claim against

Defendant Edwards for excessive force under 42 U.S.C. § 1983, and

Defendant Edwards filed a motion to reconsider on April 18, 2019.

(ECF No. 51).     The issues have been briefed, and the court now

rules, no hearing being deemed necessary.      Local Rule 105.6.   For

the following reasons, the motion to reconsider will be denied.

I.   Standard of Review

     Defendant Edwards cites Federal Rule of Civil Procedure 59(e)

as the standard of review.     (ECF No. 51-1, at 2).      However, the

order partially denying Defendant Edwards’ motion for summary
judgment was an interlocutory order rather than a judgment.       The

appropriate Rule under which to file motions for reconsideration

of an interlocutory order is Rule 54(b).   See Fayetteville Inv’rs

v. Commercial Builders, Inc., 936 F.2d 1462, 1469–70 (4th Cir.

1991).   Rule 54(b) provides that “any order or other decision,

however designated, that adjudicates fewer than all the claims or

the rights and liabilities of fewer than all the parties . . . may

be revised at any time before the entry of a judgment adjudicating

all the claims and all the parties’ rights and liabilities.”

Fed.R.Civ.P.   54(b).   The   standard   governing   a   motion   for

reconsideration of an interlocutory order, as enumerated by the

United States Court of Appeals for the Fourth Circuit, resembles

the Rule 59 standard:

          “Compared to motions to reconsider final
          judgments pursuant to Rule 59(e) of the
          Federal Rules of Civil Procedure, Rule 54(b)’s
          approach involves broader flexibility to
          revise interlocutory orders before final
          judgment as the litigation develops and new
          facts or arguments come to light.”     Carlson
          [v. Bos. Sci. Corp.], 856 F.3d [320,] [] 325
          [(4th Cir. 2017)].

          Nevertheless, the discretion afforded by Rule
          54(b) “is not limitless,” and we “have cabined
          revision pursuant to Rule 54(b) by treating
          interlocutory rulings as law of the case.”
          Id. This is because, while Rule 54(b) “gives
          a district court discretion to revisit earlier
          rulings in the same case,” such discretion is
          “subject to the caveat that where litigants
          have once battled for the court’s decision,
          they should neither be required, nor without
          good reason permitted, to battle for it

                                   2
            again.”    Official Comm. of the Unsecured
            Creditors of Color Tile, Inc. v. Coopers &
            Lybrand, LLP, 322 F.3d 147, 167 (2d Cir. 2003)
            (internal quotation marks omitted).

            Accordingly,   “a   court    may  revise   an
            interlocutory    order    under   the    same
            circumstances in which it may depart from the
            law of the case: (1) a subsequent trial
            producing substantially different evidence;
            (2) a change in applicable law; or (3) clear
            error causing manifest injustice.” Carlson,
            856 F.3d at 325 (internal quotation marks and
            alteration omitted).   “This standard . . .
            departs from [Rule 59] by accounting for
            potentially different evidence discovered
            during litigation as opposed to the discovery
            of new evidence not available at trial.” Id.

U.S. Tobacco Coop. Inc. v. Big S. Wholesale of Va., LLC, 899 F.3d

236, 256–57 (4th Cir. 2018).

II.    Analysis

       Defendant Edwards argues that his lone statement “that Mr.

Glay   disobeyed    [his]    commands   and   reached    into    the    bag”   is

sufficient evidence to conclude that Defendant Edwards did not

violate   Mr.     Glay’s    constitutional    rights    and    thus    to   grant

Defendant Edwards qualified immunity.           (ECF No. 51-1, at 2 & 9).

Defendant    Edwards’      motion,   however,   references      a     litany   of

evidence that neither party provided when briefing the motion for

summary judgment.      (See ECF No. 51-1, at 4-8).            The new evidence

is attached to Defendant Edwards’ motion and includes: (1) the

statement of Romeo De la Cruz, Jr. (ECF No. 51-4); (2) interview

transcripts of firefighter Matt Tomlins and Lighthouse at Twin


                                         3
Lakes resident Ronald Huggins (ECF Nos. 51-5 & 51-8); (3) a photo

of Mr. Glay’s body at the scene of the shooting (ECF No. 51-7);

and (4) his own affidavit affirming the content of the photo (ECF

No.   51-6).     Thus,    Defendant     Edwards         implicitly      argues   that

reconsideration     is    warranted     to        account     for     new   evidence.

Defendant Edwards’ motion attempts to take a second bite at the

apple.     He provides no explanation as to why the evidence was not

submitted with his original motion for summary judgment and uses

the evidence to rehash the same arguments already considered and

rejected by the court.         However compelling the additional evidence

may be, a Rule 54(b) motion to reconsider “is not a license to .

. . present new evidence.”           Carrero v. Farrelly, 310 F.Supp.3d

581, 584 (D.Md. 2018) (quoting Royal Ins. Co. of Am. v. Miles &

Stockbridge,    P.C.,    142    F.Supp.2d        676,   677    n.1    (D.Md.   2001).

Additionally,     the    Fourth    Circuit        has   “consistently        affirmed

denials of motions to reconsider summary judgment rulings where

the motion is merely a vessel for the very evidence that was

initially lacking.”      Carlson, 856 F.3d at 326.             Defendant Edwards’

provision of new evidence without explanation as to its tardiness

in his motion for summary judgment does “not amount to the type of

evidence     constituting        grounds         for    a     valid     motion    for

reconsideration.”        Id.      Thus, the evidence does not warrant

reconsideration and will not be considered in analyzing Defendant

Edwards’ remaining arguments for reconsideration.

                                             4
     Second,       Defendant        Edwards    explicitly       argues     that

reconsideration is warranted to correct clear errors of law.              (ECF

No. 51-1, at 2).     Defendant Edwards takes issue with the standard

used to conclude that he failed to meet the burden for summary

judgment.     He specifically asserts that his exculpatory statement

must be accepted as true because “no forensic evidence, expert

opinion, [or] police report exist[s] to” contradict it.              (ECF No.

51-1, at 2).     Defendant Edwards also disputes the court’s reliance

on Deorle v. Rutherford, 272 F.3d 1272, 1279 (9th Cir. 2001),

arguing that it is factually dissimilar from the events in question

here. (ECF No. 51-1, at 3). Lastly, Defendant Edwards takes issue

with the standard used to consider his entitlement to qualified

immunity.     (ECF No. 51-1, at 9).

     Defendant Edwards’ arguments misconstrue the court’s opinion

and raise the same points already evaluated and rejected in

response to his motion for summary judgment.             The opinion was not

skeptical of Defendant Edwards’ veracity, but instead questioned

whether Defendant Edwards’ self-serving account could be accepted

despite   a     combination    of    lacking   and    conflicting   evidence.

Further, the narrative differences in Deorle are immaterial.                The

opinion did not cite Deorle as factually analogous, but relied on

it as guidance for determining the correct standard in deadly force

cases where an officer states that he fears for his safety.

Indeed,   the    Fourth   Circuit     similarly      advised   against   making

                                          5
assumptions in the officer’s favor based on self-serving factors

and stated that the court must “account for [] facts and the

reasonable   inferences    that   could       be   drawn      from    them    in    the

[Plaintiff]’s    favor.”    Estate   of       Jones      by   Jones    v.    City    of

Martinsburg, W. Virginia, 726 F.App’x 173, 179 (4th Cir. 2018).

Finally,   Defendant   Edwards’    argument         in     favor      of    qualified

immunity repeats the argument in his motion for summary judgment

and fails to state how the court’s qualified immunity holding

constitutes a clear error of law.         A Rule 54(b) motion may not be

used to “relitigate the merits of the issues [previously] decided

by the [c]ourt[,]” which is precisely what Defendant Edwards

attempts here.    Metro. Reg’l Info. Sys., Inc. v. Am. Home Realty

Network, Inc., 18 F.Supp.3d 662, 679 (D.Md. 2013); see also Nana-

Akua Takyiwaa Shalom v. Payless Shoesource Worldwide, Inc., 921

F.Supp.2d 470, 481 (D.Md. 2013). Thus, Defendant Edwards’ argument

that the court committed a clear error of law is an insufficient

basis for the extraordinary remedy of reconsideration under Rule

54(b).

III. Conclusion

     For the foregoing reasons, the motion for reconsideration

will be denied.    A separate order will follow.



                                            /s/
                                  DEBORAH K. CHASANOW
                                  United States District Judge

                                          6
